TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-95-00027-CV





Bill Munday Pontiac, Inc. d/b/a Bill Munday Hyundai, Appellant


v.


Motor Vehicle Board, Texas Department of Transportation; Lipshy Motor Cars, Inc.; and Hyundai Motor America, Appellees





DIRECT APPEAL PURSUANT TO TEXAS MOTOR VEHICLE COMMISSION CODE





PER CURIAM


	Appellant has filed a motion to dismiss this appeal.  The motion is granted.  Tex.
R. App. P. 59(a)(1)(B).
	The appeal is dismissed.

Before Chief Justice Carroll; Justices Aboussie and Jones
Dismissed on Appellant's Motion
Filed:  July 12, 1995
Do Not Publish